ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_05_FR.txt. 227

OPINION DISSIDENTE DE M. WINIARSKI, PRÉSIDENT

À mon grand regret je ne peux pas suivre la Cour dans la réponse
affirmative qu'elle donne à la question qui lui est soumise par la
requête de l'Assemblée générale. J’en indiquerai les raisons aussi
brièvement que possible, en me limitant au nécessaire. Je m’abs-
tiendrai donc de discuter les problèmes où je ne suis pas d’accord
avec l’avis, comme par exemple l'interprétation du paragraphe 2
de l’article 11 de la Charte.

Tout d’abord il semble que la question, bien qu’elle paraisse
formuleé en termes précis comme l'exige l’article 65 du Statut de la
Cour, a besoin d’être interprétée, et ici je diffère de l’opinion
énoncée dans l'avis. L'avis distingue dans le paragraphe 2 de
l'article 17 trois questions: l'identification des dépenses de l’Orga-
nisation, la répartition de ces dépenses, l'obligation des Etats
Membres de les supporter, et constate que c’est seulement la pre-
mière qui est soulevée par la demande d’avis. Cette limitation du
problème me semble grosse de conséquences. D’autre part, l'avis
dit: « Le montant total des dépenses qui constituent indubitable-
ment «des dépenses de l'Organisation au sens du paragraphe 2 de
l’article 17 » n’est pas totalement réparti par l’Assemblée générale et
payé par les contributions des Etats Membres, car l'Organisation a
d'autres recettes. » Par conséquent la réponse que toutes les dé-
penses autorisées par l’Assemblée générale et énumérées dans la
requête constituent les «dépenses de l'Organisation au sens du
paragraphe 2 de l’article 17 » ne donne pas de claire indication à
PAssemblée générale qui a dit dans le préambule «qu’elle a
besoin d’un avis juridique autorisé quant aux obligations des
Etats Membres en ce qui concerne le financement des opérations
des Nations Unies au Congo et au Moyen-Orient ».

On pourrait cependant comprendre la question d’une manière
différente: la référence au paragraphe 2 de l’article 17 limite l’objet
de la question et lui donne son véritable sens. Du montant total
des dépenses, celles qui ne sont pas couvertes par des contributions
volontaires et par les autres sources de recettes conformément aux
décisions de l’Assemblée générale doivent être supportées par les
Membres selon la répartition fixée par l’Assemblée générale. Les
termes de la résolution semblent confirmer cette interprétation.
La mention du besoin d’un avis juridique est illustrée par les faits
dont fait état le dossier. D’apres le « Statement on the collection of
contributions as at 31 December 1961 » (compte ad hoc du Congo)
pour la période allant du 14 juillet au 31 décembre 1960, 35 Etats
Membres ont payé les contributions qui leur avaient été assignées,

80
228 AVIS DU 20 VII 62 (OP. DISS. DE M. WINIARSKI)

64 États n'ont pas payé; pour la période du re? janvier au 31 oc-
tobre 1961 la proportion des payants et non-payants est de
21 contre 78. De longues et importantes discussions dont le dossier
fait état s'étaient engagées au sein de l’Assemblée générale dès les
premières résolutions en 1956 et ont continué jusqu’en décembre
1961 quand la demande d’avis a été votée. Les discussions témoi-
gnent des profondes divergences de vues sur les méthodes à suivre
pour couvrir les dépenses relatives aux opérations au Moyen-Orient
et au Congo. Ces faits confirment l'opinion que dans la question
formulée dans la demande d’avis l’accent doit être mis sur les mots:
au sens du paragraphe 2 de l’article 17 de la Charte.

Au cours des importants débats du groupe de travail des Quinze
(juin-novembre 1961) la question de la conformité avec la Charte
des résolutions de l’Assemblée générale relatives au financement des
opérations mentionnées ci-dessus a été discutée. Ainsi, par exem-
ple, une thèse a été formulée qui semblait aller au centre du pro-
blème:

«II. Quand le Conseil de Sécurité ou l’Assemblée générale recom-
mande d'exécuter, au moyen de forces armées des Nations Unies,
une opération pour maintenir la paix, les dépenses qu’entraine cette
opération ne peuvent être considérées comme « des dépenses de l’Or-
ganisation » au sens de l’article 17 de la Charte, et la participation
financière des Etats Membres aux frais de l'opération n’est pas
obligatoire. »

Le vote a montré ici aussi une profonde division des opinions.
Dans ces conditions, la délégation française a proposé un amende-
ment au texte de la question qui allait être posée à la Cour; l’amen-
dement consistait à demander en premier lieu si les dépenses
énumérées «ont été décidées conformément aux dispositions de
la Charte ». Cet amendement a été rejeté, ce qui a été interprété
de manières différentes; l'avis ayant examiné le problème, je n’ai
pas à m'y arrêter.

Par définition, seules les dépenses légales peuvent être des dé-
penses de l'Organisation; elles doivent être valablement approuvées
et valablement réparties entre les Membres. Il s’agit donc de l’inter-
prétation de la Charte; la Cour ne peut répondre à la question qui
lui est posée sans examiner le problème de la validité des resolutions
autorisant les dépenses, c’est-à-dire le problème de leur conformité
à la Charte.

Il a été dit que, puisque l’Assemblée générale a des pouvoirs
exclusifs dans les questions budgétaires — ce qui n’est pas contesté
—, si elle décide à la majorité requise, les dépenses sont autorisées
et réparties valablement conformément à l’article 17, paragraphes
I et 2. Mais c’est là une validité de pure forme, condition première
de toute autorisation. Limiter la question à la validité de forme
serait trop simple et ne justifierait pas une demande d'avis.

&r
229 AVIS DU 20 VII 62 (OP. DISS. DE M. WINIARSKI)

L'avis de la Cour sur l'interprétation de l’article 4 de la Charte
(1948) énonce: «Le caractère politique d’un organe ne peut le
soustraire à l'observation des dispositions conventionnelles qui le
régissent, lorsque celles-ci constituent des limites à son pouvoir
ou des critères à son jugement. » L’amendement de la délégation
française ne demandait pas expressément que la Cour examinât les
résolutions du Conseil de Sécurité et de l’Assemblée générale en
exécution desquelles des opérations au Moyen-Orient et au Congo
ont été entreprises; mais en examinant la conformité à la Charte
des résolutions autorisant les dépenses, la Cour aurait été inévi-
tablement amenée à examiner aussi ce problème; cela a été très
pertinemment montré par M. le juge Bustamante y Rivero dans
son opinion dissidente, je peux donc me limiter aux résolutions de
l’Assemblée générale autorisant les dépenses.

Mais il a aussi été dit que l’Assemblée, organe politique, inter-
prète la Charte en l’appliquant et que son interprétation est défi-
nitive. Ceci est vrai dans une certaine mesure et surtout lorsque
l'interprétation a été généralement acceptée par les États Membres.
Cette question avait été étudiée d’une manière approfondie à
la conférence de San Francisco, et les résultats des délibérations
ont été formulés dans le rapport du Comité spécial du Comité
IV/2 qui se termine ainsi:

«Tl est bien entendu, naturellement, que si une interprétation
quelconque donnée par un organe quelconque de l'Organisation ou
par un comité de juristes n’est pas acceptable pour l’ensemble

. des Membres, elle n’aura pas force obligatoire. »

Et le rapport continue:

« Dans ces conditions, ou dans les cas où il serait désirable de
donner une interprétation qui fasse autorité pour établir un pré-
cédent, il pourra devenir nécessaire d’incorporer cette interpréta-
tion dans un amendement à la Charte, ce qui pourrait toujours se
faire en suivant la procédure établie pour les amendements. »

Cette décision a été adoptée — sans opposition — le 22 juin 1945;
la règle paraît toujours valable.

*
* *

L'avis reconnaît que pour interpréter le paragraphe 2 de l’arti-
cle 17 il est nécessaire d'examiner non seulement l'article 17 tout
entier, mais aussi toutes les autres dispositions pertinentes de la
Charte, En ceci il suit la règle bien établie depuis le droit romain:
«Incwile est (expression très énergique), mist tota lege perspecta,
una aliqua particula ejus proposita judicare vel respondere. » Dans
son célèbre chapitre sur l'interprétation des traités (Livre II,
chap. XVII) Vattel applique la même règle au droit international.

82
230 AVIS DU 20 VII 62 (OP. DISS. DE M. WINIARSKI)

C'est donc cette règle générale d'interprétation des lois et des
conventions que l'avis s’est proposé de suivre. Je regrette de ne
pas être toujours d’accord avec le résultat de cet examen.

L’avis attache une grande importance aux buts de l'Organisation
tels qu’ils sont énoncés dans l’article premier de la Charte. En effet,
il a été affirmé que ces buts et spécialement le maintien de la paix
et de la sécurité internationales peuvent justifier en droit certaines
décisions, même si elles ne sont pas conformes à la Charte, et qu’en
tout cas la considération des buts doit inspirer l'interprétation de la
Charte. Cependant, dans le cas devant la Cour ce moyen n’a cer-
tainement pas l'importance que l’on serait tenté de lui attribuer;
au contraire, il faut se garder d’en tirer trop facilement des
conclusions.

La Charte a énoncé les buts des Nations Unies d’une manière
très large et par cela même trop indéfinie. Mais — en laissant de
côté les possibilités de l'Organisation, aussi financières — il ne
s'ensuit pas, loin de là, que l'Organisation puisse poursuivre ces
buts par tous les moyens. J] ne suffit pas qu’un organe des Nations
Unies poursuive un de ces buts pour rendre son action légitime.
La Charte, traité multilatéral sorti de tractations prolongées et
laborieuses, a scrupuleusement établi des organes, leurs compé-
tences et leurs moyens d’action.

L’intention de ses auteurs a visiblement été de renoncer plutôt à
une action même utile, que de sacrifier l'équilibre des compétences
soigneusement établi, comme par exemple en cas de vote au Conseil
de Sécurité. C’est seulement par ces procédés, bien définis, que les
Nations Unies peuvent poursuivre leurs buts. I] se peut que les
Nations Unies ne soient quelquefois pas en mesure d’entreprendre
des actions qui seraient utiles pour le maintien de la paix et de la
sécurité internationales ou pour tels ou tels autres buts indiqués dans
l’article premier de la Charte, mais l'Organisation a été conçue et
réalisée ainsi.

Le même raisonnement s’applique à la règle d’interprétation
connue sous le nom de règle de l'effet utile ou de l’effectivité (ut
res magis valeat quam pereat) et, peut-être avec moins de rigueur, à
la conception des pouvoirs implicites (implied powers).

La pratique a été invoquée pour justifier la réponse affirmative à
la question soumise à la Cour. La pratique de la technique budgé-
taire de l'Organisation est sans importance pour la question, qui
est une question de droit. Au point de vue strictement juridique, il
est difficile de trouver ici des éléments de nature à autoriser une
conclusion certaine. Assurément, la maniére dont les parties ont
constamment appliqué leur convention peut constituer une preuve
de leurs intentions en vue de l’interprétation. D’autre part, si une
pratique s’introduisait dans les rapports entre les parties contrac-

83
231 AVIS DU 20 VII 62 (OP. DISS. DE M. WINIARSKI)

tantes sans opposition, il en pourrait résulter, au bout d’un cer-
tain temps, une modification de la norme conventionnelle, mais
dans ce cas le processus même de formation de la nouvelle norme
comporte les garanties du consentement des parties. Dans notre
cas la controverse surgit presque dès le premier moment en 1956,
et le Secrétaire général dans le paragraphe 15 de son rapport du
6 novembre de cette année s’est exprimé ainsi:

« Les modalités de financement de la Force envisagée restent
également à préciser. On pourrait au moins appliquer provisoire-
ment comme règle fondamentale que toute nation fournissant une
unité devra assurer tous les frais du matériel et de personnel, tandis
que toutes les autres dépenses seront couvertes sur des ressources
autres que celles du budget ordinaire de l'Organisation des Nations
Unies. »

Et la résolution 1001 (ES-I) adoptée par l’Assemblée générale le
7 novembre 1956 « approuve à titre provisoire la règle fondamentale
concernant le financement de la Force, telle qu’elle est énoncée au
paragraphe 15 du rapport du Secrétaire général » {p. 5).

Dans la résolution 1089 (XI) du 21 décembre 1956 nous lisons:

« Considérant ... que des opinions divergentes, qui ne sont pas
encore conciliées, ont été exprimées par divers Etats Membres
au sujet des contributions ou de la méthode suggérée par le Secré-
taire général pour obtenir ces contributions... »

La résolution 1090 (XI) du 27 février 1957 « décide que |’As-
semblée générale étudiera, à sa douzième session, un système vi-
sant à couvrir les dépenses de ia Force, en sus de 10 millions de
dollars, qui ne seraient pas couvertes par des contributions volon-
taires ». -

La résolution 1263 (XIII) du 14 novembre 1958 cherche toujours
a voir clair: elle « prie la Cinquiéme Commission de recommander
les mesures voulues pour couvrir les dépenses nécessaires au main-
tien en fonctions de la Force d’urgence des Nations Unies ».

Enfin, la résolution 1337 (XIII) du 13 décembre 1958 « Prie le
Secrétaire général de prendre l’avis des gouvernements des Etats
Membres sur le mode de financement futur de la Force... »

D’échéance en échéance, les dépenses étaient en grande partie
couvertes par prélévements sur divers forids, méme aprés qu’on ait
voté des contributions obligatoires.

Pour le financement des opérations des Nations Unies au Congo,
les résolutions de l’Assemblée générale décident que les dépenses
seront réparties entre les États Membres sur la base du barème
ordinaire des quotes-parts, mais ces résolutions, comme je l'ai indi-
qué, ne sont pas suivies et le nombre des États Membres qui re-
fusent de payer est trop considérable pour qu'on puisse négliger la
signification juridique de ce fait. Je rappelle que les opérations

84
232 AVIS DU 20 VII 62 (OP. DISS. DE M. WINIARSKI)

militaires en Corée étaient couvertes par des contributions volon-
taires ainsi que plusieurs opérations «civiles » où l’on pourrait
voir aussi un certain rapport avec la paix et la sécurité interna-
tionales. Aussi est-il difficile d'affirmer que la pratique peut, dans
le cas devant la Cour, soit fournir un moyen d'interprétation en
faveur de la réponse positive à donner à la question qui lui a été
adressée, soit qu’elle ait pu contribuer à la création d’une norme
juridique propre à l'Organisation, formée praeter legem et, encore
moins, contra legem.

Quelquefois il est difficile d’attacher une signification juridique
précise au comportement des parties contractantes, car on ne peut
pas toujours savoir avec certitude si elles agissent d’une certaine
manière parce qu’elles jugent que le droit l'exige ou le justifie, ou
bien pour raisons d’ opportunité. Cependant, dans le cas soumis à
la Cour il est établi qu’une partie du moins des États Membres
refusent de se conformer aux décisions de l’Assemblée générale,
parce qu'ils contestent la conformité de ces décisions avec la Charte.
Apparemment ils sont d'avis que les résolutions ne leur sont pas
opposables bien qu'elles puissent être valables et obligatoires à
l'égard des autres Etats. Il s’agit donc de la validité ou de l’opposa-
bilité des résolutions de l’Assemblée à l'égard de ces États.

IL a été dit que la nullité d’un acte juridique ne peut être invo-
quée que si elle est constatée par une instance compétente. Il faut
voir dans ce raisonnement un reflet de l’ordre juridique interne,
étatique, sur l’ordre juridique international. Or, dans l’ordre juri-
dique international il n’y a pas, sauf convention contraire, d'instance
compétente pour déclarer la nullité. C’est l'État qui se croit lésé
qui rejette lui-même un acte juridique entaché à son avis de nullité.
Évidemment, c’est une décision grave, à laquelle on ne saurait
avoir recours que dans des cas exceptionnels, mais quelquefois
inévitable et reconnue comme telle par le droit international
commun.

Un refus de paiement, comme dans le cas devant la Cour, peut
être considéré, par un Etat Membre, loyal et même dévoué à l’Or-
ganisation, comme le seul moyen de protester contre une résolution
de la majorité qui, à son avis, méconnaît le vrai sens de la Charte
et adopte à son égard une décision juridiquement non valable;
dans ce cas il constitue un grave symptôme indiquant un sérieux
désaccord quant à l'interprétation de la Charte. Comme cette Cour
l'a dit à une occasion, l'ONU n’est pas un super-État, et le para-
graphe premier de l’article 2 de la Charte énonce: «L’ Organisation
est fondée sur le principe de l'égalité souveraine de tous les Mem-
bres. »

Une grave objection juridique à la validité des résolutions de
l’Assemblée générale autorisant et répartissant les dépenses peut
être brièvement formulée ainsi: ces résolutions négligent le fait

85
233 AVIS DU 20 VII 62 (OP. DISS. DE M. WINIARSKI)

que les résolutions autorisant les opérations ont le caractère de
recommandations. En imposant des contributions en vue de cou-
vrir le coût des opérations à tous les États conformément au para-
graphe 2 de l’article 17, les résolutions de l’Assemblée générale
semblent méconnaître la différence fondamentale entre les déci-
sions du Conseil de Sécurité obligatoires pour les États Membres
(chap. VII de la Charte) et les recommandations qui ne sont pas
obligatoires sauf pour les États qui les ont acceptées.

Comme l'avis le constate, l’Assemblée générale n'indique pas les
articles de la Charte sur lesquels elle base ses résolutions. Il en est
de même du Conseil de Sécurité. Sur 29 résolutions énumérées dans
la requête, une seule, celle du Conseil de Sécurité du 9 août 1960,
où les Etats Membres sont invités à accepter et à exécuter ses
décisions, invoque les articles 25 et 49 qui ne paraissent pas aptes
à éclairer la Cour (l’Assemblée générale a repris la phrase dans sa
résolution 1474 (ES-IV) du 20 novembre 1960); à un moment
donné, le Secrétaire général envisageait, avec hésitation, la possi-
bilité d’invoquer l’article 40; finalement il a adopté une position
négative: les opérations des Nations Unies au Moyen-Orient et au
Congo n'ont pas été entreprises en exécution des décisions obliga-
toires du chapitre VII de la Charte. L'Assemblée générale paraît
avoir adopté la même position et l’avis partage cette opinion.

Mais alors, s’il n’est plus question des décisions obligatoires du
Conseil de Sécurité visées dans le chapitre VII, ce sont donc des
recommandations; recommandations du Conseil de Sécurité et de
l’Assemblée générale; la résolution de cette dernière connue sous le
sigle 377 (V) dont la conformité avec la Charte a été elle-même quel-
quefois considérée comme au moins douteuse, ne parle elle aussi
que des recommandations.

La différence entre les décisions obligatoires et les recommanda-
tions constitue une des bases de toute l'économie de la Charte.
Les décisions sont exceptionnelles dans le système des moyens
prévus pour le maintain de la paix et de la sécurité internationales;
elles sont prises dans les cas graves et c’est seulement dans ces cas
que les États Membres ont consenti à accepter la limitation néces-
saire à l'exercice de leur souveraineté. Les recommandations ne
sont jamais obligatoires et l'Organisation des Nations Unies doit
dans ses activités avoir constamment en vue que ses moyens d’ac-
tion sont ainsi limités.

Par conséquent, en admettent que les dépenses énumérées dans
la requête constituent des dépenses de |’Organisation, inévitable-
ment la question se pose de savoir si la participation à ces dépenses
est obligatoire pour tous les Etats Membres, comme parait le sug-
gérer la question de la requête et comme l’admet l'avis. Pourtant
il paraît que les résolutions approuvant et répartissant ces dépenses
ne sont valables et n’ont force obligatoire qu’à l’égard des États
Membres qui ont accepté des recommandations.

86
234 AVIS DU 20 VII 62 (OP. DISS. DE M. WINIARSKI)

Il est difficile de comprendre par quel effort de raisonnement les
recommandations pourraient être reconnues obligatoires pour les
États qui ne les ont pas acceptées. Il est difficile de voir comment on
pourrait concevoir qu’une recommandation est obligatoire partielle-
ment, et ceci sur le point peut-être le plus important, celui de la
contribution financière imposée par l’Assemblée générale dans les
conditions du paragraphe 2 de l’article 17. Il est non moins difficile
de voir à quel moment s’opérerait la transformation d’une recom-
mandation non obligatoire en recommandation partiellement
obligatoire, à quel moment l'obligation légale serait créée à la charge
d'un Etat Membre qui ne l’a pas acceptée.

Céci laisse ouverte la question de savoir comment et à quel mo-
ment peut être constatée l’acceptation d’une recommandation par
un Etat Membre ou le refus de l’accepter, mais la réponse à cette
question ne doit présenter aucune difficulté pour l’ Organisation.

A la question telle qu'elle est libelleé dans la requête et qui
paraît n’envisager qu'une réponse: oui ou non, il n’est pas possible,
à mon avis, de donner une réponse juridiquement adéquate. Ma
réponse ne peut être que négative.

(Signé) B. WINIARSKI.

87
